Case 4:20-cv-00932 Document 1 Filed on 03/12/20 in TXSD Page 1 of 7

Pro Se I4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

 

UNITED STATES DISTRICT CQ whpeapiates Cours.
for the Sout OILED. -

District of MAR 12 2028

David J. Bradley, Cletk of Gourt

Division
Case No,
(~ / » 2 te ib (to be filled in by the Clerk's Office)
FRAMES FA. [BQAPLISFE | ) mes
Plaintiff(s) J
(Write the full name of each plaintiff who is filing this complaiat. )
ff the names of all the plaintiffs cannot fit in the space above. )
please write “see attached” in the space and attach an «dditional ’
page with the full list of names.) )
‘ -V- )
)
)
)
)
)
Defendant(s) )
OWVrite the full name of each defendant who is being sued: [f the )

names of all the defendants cannot fit in the space above, please
write “see aitached” In the space and attach an additional page
with the full list of nantes. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nof contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

- Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 
Case 4:20-cv-00932 Document1 Filed on 03/12/20 in TXSD Page 2 of 7

Pro Se [4 (Rev. (2/16) Complaint for Violation of Civil Rights (Prisoner)

 

i.

Defendant No. 3
Name .
Job or Title if known)
Shield Number
Employer
Address

City . Stale Zip Code
[_] Individual capacity _[_] Official capacity

Defendant No. 4
Name
Job or Title (if known) |
Shield Number
Employer
‘Address

City , State , Zip Code

[| Individual capacity  [_] Official capacity
Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]. Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional mghts.

A. Are you bringing suit against (check all that apply:

[_] Federal officials (a Bivens claim)

|] State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

TL kpropet Medical Ca ce (A theultid Jt)

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. [f you

are suing under Bivens, what constitutional right(s) do you claim is. are being violated by federal
offictals?
° . Case 4:20-cv-00932 Document1 Filed on 03/12/20 in TXSD Page 3 of 7

Pro Se [4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Co What date and approximate time oth the events giving rise to your claim(s) occur?

_ Deceroer "wn aol “Yr ese

D. What are the facts underlying your claim(s)? (For example, What happened to you? Who did what?

Was anyone else involved? Who else suw what happened?)

Funael rifectou ON SKIN, aid KJ oF
Hy owe baapu Nachcatl Ark ad Hou iA Ge -rimely
Manner. Doctor stoted 74 WAS Aue. +0 1M: caveat

tae of Clones. OFNER INMAFES Fad the
Sine : ipod QS MINE. Other

Same tasue Jour Not As an |
Vv. taduries WitKESs Cand Int OVEN \ Wied Ne EC Ec Vi flessés)
ol 2les SOe. Helaado.D.o] AT TReviNO LN. O ©, BLM xediwez.

If you = ainéd myuries retated 107 tre events alleged above, describe your injuries aries and staié what medical
treatment, if any, you required and did or did not receive. \ -)
COA OU |

FURG, Tinfection,is my" ied. top

tre sin.

VI. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and‘or punitive damages claimed for

the acts alleged. Explain the basis for these claims.

4 uoould, We, darrtaes consider ed Lor

mt ecko) doves, painanch SUMEING .
Also the leat +here se of proper medica

caren on drat UBSIEY rendlore A, Props ss
Case 4:20-cv-00932 Document1 Filed on 03/12/20 in TXSD Page 4 of 7

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a.grievance in the jail, prison, or other correctional facility where your claim(s) arose _

concerning the facts relating to this complaint?
| a Soenily \ led Oveva Mee. OA,
CJ No Os Well- : |

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

EL] Yes |
[-] No

E. If you did file a grievance: —
1, Where did you file the grievance?
Haris Cunt dail
CO Loker seer
—HDUSTOY TY “Noe?
Vie “E-WO ‘For ,Grievorne Ko
2. What did you claim in your grievance?
© stated “L wea shin VOACTRON)
ON LY Cres areca, LASr, PONCE ) .
UBS SEEN (0 Trene, tau Worse OCR. COMMS
UnresoWed no erédicn:) oHeANON renerad.

3. What was the result, ifany? ; |
Wresclwed mother, Was Sesh 40 Medco
Doctor PAesedined Diflican aud Ais CoN We

MEd Cation’ AFTER Awks. APA AtQuesree
Odafi\| for oWol The Diflucan! MEd! COON 7
WS O WEEKS dos€- + did Mot Bera WWK DOSE:
4, What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

Tt Hal a arianne twice NO or,
Tadloned up uot We, 10 Lallasup
0 resolution rendered,

‘y Parr 7.t te
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

. Case 4:20-cv-00932 Document1 Filed on 03/12/20 in TXSD Page 5 of 7

 

 

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action? oo

 

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (ff there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiffs)
Defendant(s)

2. Court (if federal court, name the district; if state court, name the county and State)

3. Docket or index number

4. Name of Judge assigned to your case

5. Approximate date of filing lawsuit

6.. Is the case still pending?
[| Yes
[ ]No
If no, give the approximate date of disposition.

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your

imprisonment? N O
Case 4:20-cv-00932 Document 1 Filed on 03/12/20 in TXSD Page 6 of 7

Pro Se [4 (Rev. [2/{6) Complaint for Violation of Civil Rights (Prisoner)

 

TX.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that Unis complaint: (1) is not being presented for an improper purpose, such as te harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

[agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff
Prison Identification #
Prison Address

City State «sip Code
B. For Attorneys

Date of signing: —
Signature of Attomey
Printed Name of Attorney
Bar Number

Name of Law Firm

Address

Cirv State Zip Code

Telephone Number
E-mail Address
—— _ . . ‘ fouy uw :
ah wot ee et

a

° HARRIS COUNTY SHERIFF'S OFFICE JAIL
oname: FAN ZETA (arise

S opy: CLF 285 & Cel, of C2
i200 BAKEAST?.

 

 

a Street

2 HOUSTON, TEXAS 77002 @jt0q states Courts
ae Distrigt of Texas
-aramoark wr"

“MAR 12 2020

David J. Bradley, Clerk of Court

INDIGENT

Document 1. Filed on 03/12/20

morose rer Sas “, pre
olaeee Sts fet ai
penne “aoa Mne™ 3 its “eae? ofe ' Soe’ eset Mere eae” ote

   

ESE ZIP 77002

02 4

 

C\ernXot Court
Pp. O. Box WiolO
Houston . TK-11208

 

Case 4:20-cv-0093?

 

$ 000.65°

_ 0000368784 MAR. 10. 2020.

Dovid 5. BRAd fey

US. POSTAGE 5) PITNEY BOWES
pe & Pe cone ee

‘ oD re aa
